DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Response to Arguments

Regarding Rejection under 35 U.S.C. 102
Applicant’s arguments with respect to rejections have been fully considered but they are not persuasive.
Regarding Claims 1, 10, and 19, the Applicant argues that the rejection under 35 U.S.C. 102 is improper because:
1) Applicant argues that the cited passage and figure of Alam, however, does not disclose that the “database” is derived “based on sentiment analysis”, which as recited in claim 1, and similarly recited in claims 10 and 19, is performed on the chat session. Alam merely discloses “[M]atched with database” infers that the database exist before the matching is performed, and thus the database is not derived “based on the sentiment analysis” that is performed in the char session (REMARKS, on page 8 of 12 – 9 of 12); and
2) Applicant argues that “The cited passage of Alam does not disclose "determining an impact on the sentiment of the users in the chat session by the new chat message." Instead, Alam merely characterizes an emotional state of each th paragraph – 11 of 12, paragraph, 2nd paragraph).
However, the Examiner respectfully disagrees. The rejection under 35 U.S.C. 102 is proper because:
1) Examiner agrees that Alam discloses the feature of ‘matching with database’. In addition, Alam’s database includes further steps, e.g. Database also contains modifiers to define the intensity level of emotion in order to identify emotional state and its density. Alam discloses i) ‘parsing a chat messages and matching with database in order to determine a sentiment of each token’ is indicative of “sentiment analysis”. Based on the steps of parsing and matching above, ii) if matching keywords with emotions is found, a final sentiment is determined by contained modifiers which define the intensity level of emotion in order to identify emotional state and its density. This is indicative of the feature of “based on the sentiment analysis…determining, using the emotive model, a sentiment of users in the chat session”, as recited in claims 1, 10, and 19 (Alam, pp. 3, section 3.2, pp. 5, section 3.2 – 3.4 and Figure 1, pp. 6, Table 2). Thus Alam’s database includes the combination of “sentiment analysis” and “emotive model” as recited in claims 1, 10, and 19. 
Moreover, the submitted specification, paragraph [0019], indicates the term “emotive model” means a data structure configured to determine a sentiment and claim 1, similarly recited in claims 10 and 19, merely recites the “based on a sentiment analysis”, thus Examiner believes the claims would overcome the current prior art rejection when the details in the specification (e.g. specific steps and/or explanation) is/are added in the claims.
 Examiner agrees. Alam discloses a method of characterizing an emotional state of each individual user based on the sentence each user himself/herself chatted. In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., details of “impact”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Claims 2-9, 11-18, and 20 depend upon independent claims 1, 10, and 19, and are not allowable. Therefore, the examiner maintains rejection at this time. Please see the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10, and 15-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Alam et al., (“A Text-Based Chat System Embodied with an Expressive Agent”, Advances in Human-Computer Interaction, Volume 2017, hereinafter Alam).
	Regarding claim 1, Alam discloses a method, comprising:

based on the sentiment analysis, deriving, using a processor, at least one emotive model for the chat session (page. 3, section 3.2, page. 5, section 3.2 – 3.4 and Figure 1, deriving database module which contains keywords used to identify the emotional state from text message of user; Based on the steps of parsing and matching above, if matching keywords with emotions is found, a final sentiment is determined by contained modifiers which define the intensity level of emotion in order to identify emotional state and its density. This is indicative of the feature of “based on the sentiment analysis…determining, using the emotive model, a sentiment of users in the chat session”, as recited in claim. Page 6, Table 2 is an example of keywords and associated emotional state);
determining, using the emotive model, a sentiment of users in the chat session Pages 3 and 5, section 3.2 – 3.3 and Figure 1, determining a sentiment of users by using keywords and intensity);
monitoring a first of the users composing a new chat message for the chat session (Figure 1 and Page 5, section 3.3, monitoring a new chat message from User B);
based on the monitoring the first user composing the new chat message for the chat session, determining an impact on the sentiment of the users in the chat session 
initiating a client device to display the impact on the sentiment of the users in the chat session by the new chat message before the new chat message is posted in the chat session (Figure 1 and Page 5, section 3.3, changing/generating facial expression to display with text).
Regarding claim 6, Alam discloses the method of claim 1, and Alam further discloses:
wherein the at least one emotive model for the chat session comprises an emotive model that expresses sentiment of at least a second user in the chat session toward at least one chat message posted by the first user in the chat session (Figure 1 and Page 5, section 3.3, User B’s statement includes sentiment). 
Regarding claim 7, Alam discloses the method of claim 6, and Alam further discloses:
initiating the client device to display the sentiment, using the emotive model, of at least the second user in the chat session toward the at least one chat message posted by the first user in the chat session (Figure 1 and Page 5, section 3.3, after receiving User B’s statement, “their corresponding facial expression and intensity level will change with high to low values. Once the emotional strength of a particular category passes a certain threshold, then user’s agents’ representation can be changed to show the appropriate expression”).
Regarding claim 8, Alam discloses the method of claim 1, and Alam further discloses:

Regarding claim 9, Alam discloses the method of claim 8, and Alam further discloses:
initiating the client device to display the sentiment, using the emotive model, of previous chat messages posted in the chat session by the first user (Pages 3 and 5, section 3.2 – 3.3 and Figure 1, determining a sentiment of users by using keywords, intensity, facial expression, and intensity level and generating facial expression to display with text).
Regarding claims 10 and 15-18, Claims 10 and 15-18 are corresponding system claims to method claims 1 and 6-9. Therefore, Claims 10 and 15-18 are rejected using the same rational as applied to claims 1 and 6-9 above.
Regarding claim 19, Claim 19 is corresponding medium claim to method claim 1. Therefore, Claim 19 is rejected using the same rational as applied to claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 11, 12, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alam in view of Servi et al., (US Pub. 2013/0275352, hereinafter Servi).
Regarding claim 2, Alam discloses the method of claim 1.
Alam does not explicitly teach, however, Servi does explicitly teach:
wherein the emotive model implements a polynomial function (Servi, [0061] “models may be applied to analyze and determine the dynamics of emotions, such as … a third order polynomial”).

Regarding claim 3, Alam in view of Servi discloses the method of claim 2.
Alam does not explicitly teach, however, Servi does explicitly teach:
wherein the polynomial function is a quintic function (Servi, [0061] K time series Xnk for k=1,....K. the function in paragraph [0061] may be a quantic function; “models may be applied to analyze and determine the dynamics of emotions, such as a quadratic model, a third order polynomial”. A Quartic and a Quintic functions are same a polynomial function).
Regarding claims 11 and 12, Claims 11 and 12 are corresponding system claims to method claims 2 and 3. Therefore, Claims 11 and 12 are rejected using the same rational as applied to claims 2 and 3 above.
Regarding claim 20, Claim 20 is corresponding medium claim to method claim 2. Therefore, Claim 20 is rejected using the same rational as applied to claim 2 above.

Claims 4, 5, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alam in view of Ma et al., (“A Chat System Based on Emotion Estimation from Text and Embodied Conversational Messengers”, Proceedings of the 2005 International Conference on Active Media Technology, 2005.(AMT 2005),  IEEE, 2005, hereinafter Ma). 
Regarding claim 4, Alam discloses the method of claim 1.
Alam does not explicitly teach, however, Ma does explicitly teach:
wherein the at least one emotive model for the chat session comprises an emotive model that expresses overall sentiments of the users in the chat session (Ma, Page 547, section 2, “After emotional estimations are entered, the system can calculate the overall emotional estimation for the given text by summing the extracted estimations”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate a Text-Based Chat System with detecting emotions as taught by Alam with the method of expression overall seniments as taught by Ma to adjusts the system database correspondingly, by including the input of possible emotional words and their overall emotional estimations (Ma, Page 547, section 2).
Regarding claim 5, Alam in view of Ma discloses the method of claim 4.
Alam does not explicitly teach, however, Ma does explicitly teach:
initiating the client device to display the overall sentiments, using the emotive model, of the users in the chat session (Page 547, section 3, and Figure 1, displaying the overall sentiments in the chat session).
Regarding claims 13 and 14, Claims 13 and 14 are corresponding system claims to method claims 4 and 5. Therefore, Claims 13 and 14 are rejected using the same rational as applied to claims 4 and 5 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659